UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-2349


ANTHONY F. WOOD,

                Plaintiff - Appellant,

          v.

EDUCATIONAL TESTING SERVICE,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:10-cv-00542-RBS-FBS)


Submitted:   May 26, 2011                     Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony F. Wood, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony   F.   Wood   appeals   the   district   court’s   order

dismissing his civil action without prejudice.         We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.              Wood v. Educ.

Testing Serv., No. 2:10-cv-00542-RBS-FBS (E.D. Va. filed Nov. 3,

2011 & entered Nov. 4, 2011).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                   2